Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 8, 15 are objected to because of the following informalities:
Claim 6:  “generate” in line 3 should be replaced with –generated--.  
Claims 8, 15: “a user’s” in line 3 of claim 8 and line3 of claim 15 lack antecedent basis. Appropriate correction is required.

Election/Restrictions
Applicant cancelled claims 17-20 as drawn to nonelected Invention without traverse on 02/14/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as
otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: computer configured - throughout claims 1-16.
This/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §101
Claims 1-16, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
While the claims do include generic device (camera), the judicial exception (abstract - math) does not appear limited to a practical application. Rather, the result appears to be transformation of data.
Claims are directed to using a computer to gather and combine data. Claims involve a mathematical relationship. Mathematical relationships have been identified as abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims recite a model, thus, computing device. However simply applying the abstract idea on a generic computer or processor is not significantly more than the abstract idea.
In other words, the claimed system/ method simply describe the concept of gathering and combining/ manipulating data by reciting a system/ method of organizing information through mathematical relationships specified at another level of generality. The claims fail to include transformation from one physical state to another.
Claims 1-16 recite a computer. However simply applying the abstract idea on a generic computer or processor is not significantly more than the abstract idea.
It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. While the claim does include a generic PPG and generic camera, the judicial exception (abstract – math) does not appear limited to a practical application.  Rather, the result appears to be transformation of data. See MPEP2106 (II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case:
Claims 1-16, 21-24: it is not clear how claims 2-9, 11-16, 22-24 would further limit claims 1, 10, 21 respectively. See explanations below.
Claims 1, 10, 21: it is not clear how the blood glucose could be calculated based on systolic notches and systolic peaks.
Claim 3: it is not clear from the claim language if the time difference should be included in computer calculations of the blood glucose of claim 1, or it will be a separate/ further step of calculation of the blood glucose. Perhaps Applicant should replace “computer is further configured” in lines 4 and limitations in lines 5, 6 with –wherein the computer calculations of the blood glucose include calculation time difference—after “and” in line 4, in order to properly limit claim 1. Is this a proper interpretation of the invention?
Claims 4, 11, 22: it is not clear from the claim language if the difference between amplitudes should be included in calculations of the blood glucose of claim 1, or it will be a separate/ further step of computer calculation of the blood glucose. Perhaps Applicant should amend the preamble of claims 4, 11, 22 as follows ---wherein the computer calculations of the blood glucose include calculation differences between amplitudes of the IPPG signals…-- in line 3 of claim 4 after “and”, in line 2 of claim 11 after “and”, in line 4 of claim 22 after “and”, in order to properly limit claim 1.
 Is this a proper interpretation of the invention?
A) How the amplitudes/ difference between amplitudes are determined?
Claims 5, 12, 23: it is not clear how hemoglobin is calculated based on the subsets. It is not clear from the claim language if the hemoglobin should be included in calculations of the blood glucose of claim 1, or it will be a separate step/ further step of calculation of the blood glucose. Perhaps Applicant should amend the preamble of claims 5, 12, 23 as follows ---wherein the computer calculations of the blood glucose include calculation of a first hemoglobin and a second hemoglobin difference based…--, in order to properly limit claim 1. Is this a proper interpretation of the invention?
Claims 6, 13, 24: it is not clear how the facial flashing patterns could be extracted/determined based on the subsets. It is not clear from the claim language if the facial flushing patterns should be included in computer calculations of the blood glucose of claim 1, or it will be a separate/ further step of calculation of the blood glucose. Perhaps Applicant should amend the preamble of claims 6, 13, 24 as follows ---wherein the computer calculations of the blood glucose include extraction of a first and second facial flashing patterns based…--, in order to properly limit claim 1. Is this a proper interpretation of the invention?
Claim 7, 14: A) it is not clear how the use of a machine learning based model could further limit claims 1, 10 which claims 7, 14 are dependent on respectively. Is it an algorithm used by the computer of claim 1? In this case, perhaps Applicant should amend the preamble of claims 7, 14 as follows: --wherein the computer calculation of the blood glucose comprising utilization of a machine learning-based model to calculate, and the blood glucose calculations based on the difference between the first subset of the images and second subset of the images comprising generating of feature values--, in order to properly limit claim 1. Is this a proper interpretation of the invention?
B) it is not clear what Applicant means by feature values. How one skilled in the art would be able to determine blood glucose without knowing what feature values are.
Claim 14: it is not clear what Applicant means by machine learning-based model was trained.
Claims 8, 9, 15, 16: A) it is not clear what applicant means by feature values. 
B) It is not clear from the claim language if the feature values should be included in computer calculations of the blood glucose of claim 1, or it will be a separate/ further step of calculation of the blood glucose. How one skilled in the art would use the feature values if it is not clear from claim 8 what the feature values are? Does Applicant mean different or the same feature values in claims 7-9, 14-16. How one skilled in the art would be able to determine blood glucose without knowing what feature values are.
C) it is not clear how the use of a machine learning-based model could further limit claims 1, 10 which claims 8-9, 15-16 are dependent on respectively. Is it an algorithm used by the computer of claims 1, 10? 
Claims 1-16: Or, perhaps Applicant should amend claims 2-16 by stating in the preamble –wherein the computer calculations of the blood glucose of claim 1 further include--. Is this a proper interpretation of the invention?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 1-16, 21-24 due to the reasons stated above, see 112 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 04, 2021